                                  Howley v. Fed. Express Corp.
                           United States Court of Appeals for the Sixth Circuit
                                         March 15, 2017, Filed
                                        File Name: 17a0162n.06
                                              No. 16-1559


Reporter
682 Fed. Appx. 439 *; 2017 U.S. App. LEXIS 4760 **; 129 Fair Empl. Prac. Cas. (BNA) 1880; 2017 WL 1019063

                                                      Case Summary
GERARD HOWLEY, Plaintiff-Appellant, v.
FEDERAL EXPRESS CORPORATION,
Defendant-Appellee.                                   Overview
                                                      HOLDINGS: [1]-The district court erred in
                                                      granting summary judgment to an employer in an
                                                      age discrimination claim under the Elliot-Larsen
Notice: NOT RECOMMENDED FOR FULL-                     Civil Rights Act, Mich. Comp. Laws § 37.2101 et
TEXT PUBLICATION. SIXTH CIRCUIT RULE                  seq., as the employee provided sufficient evidence
28    LIMITS  CITATION   TO   SPECIFIC                of direct discrimination on the basis of his age and
SITUATIONS. PLEASE SEE RULE 28 BEFORE                 he satisfied the McDonnell Douglas test; [2]-The
CITING IN A PROCEEDING IN A COURT IN                  employee raised a genuine issue of material fact
THE SIXTH CIRCUIT. IF CITED, A COPY                   based on multiple statements with a discriminatory
MUST BE SERVED ON OTHER PARTIES AND                   animus that were made in temporal proximity and
THE COURT. THIS NOTICE IS TO BE                       tied to the decisions to discipline and terminate
PROMINENTLY      DISPLAYED   IF   THIS                him, and suspicious circumstances surrounded his
DECISION IS REPRODUCED.                               termination that give rise to a negative inference of
                                                      age discrimination; [3]-Moreover, he raised an
                                                      inference of age discrimination by being terminated
                                                      in circumstances that similarly situated employees
                                                      were not, and the employer's articulated reasons did
Prior History: [**1] ON APPEAL FROM THE
                                                      not actually indicate its motivation for terminating
UNITED STATES DISTRICT COURT FOR THE
                                                      him.
EASTERN DISTRICT OF MICHIGAN.
Howley v. Fed. Express Corp., 173 F. Supp. 3d
531, 2016 U.S. Dist. LEXIS 40898 ( E.D. Mich.,
2016)

                                                      Outcome
                                                      Decision reversed; matter remanded for further

       Case 3:20-cv-00628 Document 24-6 Filed 03/08/21 Page 1 of 11 PageID #: 247
                                         Howley v. Fed. Express Corp.

proceedings.                                            plaintiff's claims to a jury or whether the evidence
                                                        is so lacking in plaintiff's favor as to entitle a
                                                        defendant to prevail as a matter of law.


LexisNexis® Headnotes                                       Labor & Employment
                                                            Law > Discrimination > Actionable
                                                            Discrimination

                                                        HN3[ ]         Discrimination,            Actionable
                                                        Discrimination
   Civil Procedure > Appeals > Standards of
   Review > De Novo Review                              Under Michigan's Elliot-Larsen Civil Rights Act,
                                                        Mich. Comp. Laws § 37.2101 et seq., an employer
   Civil Procedure > Appeals > Summary
                                                        shall not fail or refuse to hire or recruit, discharge,
   Judgment Review > Standards of Review
                                                        or otherwise discriminate against an individual with
HN1[ ] Standards of Review, De Novo Review              respect to employment, compensation, or a term,
                                                        condition, or privilege of employment, because of
An appellate court reviews de novo a district court's   religion, race, color, national origin, age, sex,
decision to grant a motion for summary judgment.        height, weight, or marital status. Mich. Comp.
                                                        Laws § 37.2202(1)(a).

   Civil Procedure > ... > Summary
   Judgment > Entitlement as Matter of                      Labor & Employment Law > ... > Disparate
   Law > Appropriateness                                    Treatment > Evidence > Burdens of Proof

   Civil Procedure > ... > Summary                          Labor & Employment Law > ... > Disparate
   Judgment > Entitlement as Matter of                      Treatment > Evidence > Circumstantial &
   Law > Genuine Disputes                                   Direct Evidence

   Civil Procedure > ... > Summary                      HN4[ ] Evidence, Burdens of Proof
   Judgment > Burdens of Proof > Movant
   Persuasion & Proof                               A plaintiff may prove discrimination through either
                                                    direct evidence of bias, or otherwise, when no
HN2[ ] Entitlement as Matter of Law, direct evidence of impermissible bias can be
Appropriateness                                     located, by satisfying the framework set forth in the
                                                    Supreme Court case of McDonnell Douglas.
Summary judgment is appropriate when the moving
party can show that there is no genuine dispute as
to any material fact and the movant is entitled to      Labor & Employment Law > ... > Disparate
judgment as a matter of law. Fed. R. Civ. P. 56(a).     Treatment > Evidence > Burdens of Proof
A court views the facts and all reasonable
inferences drawn therefrom in the light most            Labor & Employment Law > ... > Disparate
favorable to the nonmoving party. The central issue     Treatment > Evidence > Circumstantial &
is whether the evidence presents a material factual     Direct Evidence
dispute sufficient to require submission of a
                                                    HN5[ ] Evidence, Burdens of Proof
       Case 3:20-cv-00628 Document 24-6Page
                                          Filed
                                            2 of 03/08/21
                                                 11       Page 2 of 11 PageID #: 248
                                         Howley v. Fed. Express Corp.

Under Michigan's Elliot-Larsen Civil Rights Act,        Employment Act, they have not explicitly endorsed
Mich. Comp. Laws § 37.2101 et seq., a plaintiff         the post-Gross standard.
may produce direct evidence of unlawful bias, and
thus prove unlawful discrimination in the same
manner as a plaintiff in any other civil rights case.       Labor & Employment Law > ... > Disparate
In its interpretation of the Elliot-Larson Civil            Treatment > Evidence > Burdens of Proof
Rights Act, the Michigan Supreme Court has
endorsed the Sixth Circuit's definition of "direct"         Labor & Employment Law > ... > Disparate
evidence in the analogous federal Civil Rights Act          Treatment > Evidence > Circumstantial &
and appropriated the analysis accordingly. "Direct          Direct Evidence
evidence" has been defined as evidence which, if
believed, requires the conclusion that unlawful         HN7[ ] Evidence, Burdens of Proof
discrimination was at least a motivating factor in
                                                        Courts generally recognize that statements about
the employer's actions.
                                                        the impending retirement of employees are not, by
                                                        themselves, sufficient to constitute direct evidence
                                                        of discrimination. Courts similarly recognize that
   Labor & Employment Law > ... > Disparate             statements by decision makers unrelated to the
   Treatment > Evidence > Burdens of Proof              decisional process itself cannot suffice to satisfy the
                                                        plaintiff's burden of demonstrating animus.
   Labor & Employment Law > ... > Disparate
   Treatment > Evidence > Circumstantial &
   Direct Evidence
                                                            Labor & Employment
   Labor & Employment Law > ... > Age                       Law > ... > Evidence > Burdens of
   Discrimination > Evidence > Direct Evidence              Proof > Burden Shifting

HN6[ ] Evidence, Burdens of Proof                           Labor & Employment Law > ... > Disparate
                                                            Treatment > Evidence > Circumstantial &
There is some ambiguity over the standard that the          Direct Evidence
Michigan courts use to evaluate direct evidence of
age-related bias claims. Prior to the Supreme           HN8[ ] Burdens of Proof, Burden Shifting
Court's decision in Gross, direct evidence was
defined by the Sixth Circuit as that evidence which,    Under the framework established in McDonnell
if believed, requires the conclusion that unlawful      Douglas, if a plaintiff cannot prove discriminatory
discrimination was at least a motivating factor in      intent by direct evidence, he may do so by making
the employer's actions. In Gross, however, the          out a prima facie case of age discrimination through
Supreme Court specifically held that the inquiry is     indirect or circumstantial evidence. Once a prima
whether the plaintiff has proven by a                   facie case has been made, the burden shifts to the
preponderance of the evidence that age was the          defendant to articulate a legitimate, non-
"but-for" cause of the challenged employer              discriminatory reason for the adverse employment
decision. Subsequently, it has been held that direct    action. If a defendant comes forward with
evidence of bias is evidence that, if believed,         appropriate reasons for termination, the plaintiff
requires the conclusion that age was the "but for"      must produce sufficient evidence from which the
cause of the employment decision. Although the          jury may reasonably reject the employer's
Michigan courts purport to follow the federal           explanation' as pretextual.
standard under the Age Discrimination in

       Case 3:20-cv-00628 Document 24-6Page
                                          Filed
                                            3 of 03/08/21
                                                 11       Page 3 of 11 PageID #: 249
                                         Howley v. Fed. Express Corp.

   Labor & Employment Law > ... > Age                 mean that the plaintiff must demonstrate an exact
   Discrimination > Evidence > Burdens of Proof       correlation. Courts look at those factors relevant to
                                                      the factual context in order to determine whether an
    Labor & Employment Law > ... > Disparate          employee is similarly situated. This includes
    Treatment > Evidence > Burdens of Proof           examining whether a plaintiff's proposed
                                                      comparators engaged in acts of comparable
HN9[ ] Evidence, Burdens of Proof                     seriousness. But courts have not required all the
To establish a prima facie case of discrimination factual circumstances to be identical before they
under Michigan's Elliot-Larsen Civil Rights Act, considered a younger employee to be "similarly
Mich. Comp. Laws § 37.2101 et seq., a plaintiff situated."
must prove four things: (1) he belonged to a
protected class; (2) he suffered an adverse
employment action; (3) he was qualified for the           Labor & Employment
position; and (4) the adverse employment action           Law > ... > Evidence > Burdens of
occurred under circumstances giving rise to an            Proof > Burden Shifting
inference of unlawful discrimination. The standard
                                                          Labor & Employment
used to establish a prima face case under the Elliot-
                                                          Law > Discrimination > Disparate
Larson Civil Rights Act is the same as the standard
                                                          Treatment > Defenses
used by the Sixth Circuit in cases involving the Age
Discrimination in Employment Act. A plaintiff can HN11[ ] Burdens of Proof, Burden Shifting
satisfy the fourth prong of the prima facie test by
showing that he was treated differently from A legitimate, non-discriminatory reason by an
similarly situated employees outside the protected employer is one which, if believed by the trier of
class.                                                fact, would support a finding that unlawful
                                                      discrimination was not the cause of the
                                                      employment action. Violations of company
    Labor & Employment Law > ... > Age                policies, poor managerial skills, or leadership
    Discrimination > Evidence > Burdens of Proof      failures are legitimate, non-discriminatory reasons
                                                      for disciplining or discharging an employee.
    Labor & Employment Law > ... > Age
    Discrimination > Evidence > Circumstantial
    Evidence                                              Labor & Employment
                                                            Law > ... > Evidence > Burdens of
HN10[ ] Evidence, Burdens of Proof
                                                            Proof > Burden Shifting
To satisfy the fourth prong of showing
                                                        HN12[ ] Burdens of Proof, Burden Shifting
circumstantial evidence of age discrimination, one
way an employee can make out a prima facie case         Once the employer meets its burden under step two
is by showing that she was replaced by someone          of McDonnell Douglas, the employee must
outside the protected class. However, another           demonstrate that the articulated reason is mere
avenue available to the employee is to show that        pretext for discrimination. To do so, the employee
she received different treatment than a similarly       must produce sufficient evidence from which the
situated non-protected employee. To satisfy the         jury may reasonably reject the employer's
similarly situated requirement, a plaintiff must        explanation. This requires demonstrating that the
demonstrate that the comparable employee is             employer's given reason for its conduct had no
similar in all of the relevant aspects. This does not
       Case 3:20-cv-00628 Document 24-6Page
                                          Filed
                                            4 of 03/08/21
                                                 11       Page 4 of 11 PageID #: 250
                                        Howley v. Fed. Express Corp.

basis in fact, did not actually motivate the
defendant's challenged conduct, or was insufficient BACKGROUND
to motivate the defendant's challenged conduct.


                                                       I. Factual background

Counsel: For GERARD HOWLEY, Plaintiff -                The Federal Express Corporation ("FedEx") is an
Appellant: William J. McHenry, Law Offices,            express transportation and package delivery
Farmington Hills, MI.                                  company based in Memphis, Tennessee. It
                                                       maintains an Acceptable Conduct Policy,
                                                       which [**2] is outlined in an employee handbook.
For FEDERAL EXPRESS CORPORATION,                       The policy states, in pertinent part, that the receipt
Defendant For GERARD HOWLEY, Plaintiff -               of three letters of deficiency within a twelve month
Appellant: William J. McHenry, Law Offices,            period may result in termination. Additionally, the
Farmington Hills, MI. Appellee: Ellen Elizabeth        handbook outlines policies and procedures,
Hoeppner, Clark Hill, Detroit, MI; Patrick Daniel      violations of which serve as potential grounds for
Riederer, FedEx Corporation, Memphis, TN.              disciplinary actions—including "leadership failure"
                                                       and the use of abusive language.

                                                       Howley was employed at FedEx for twenty-one
Judges: BEFORE: MERRITT, CLAY, and                     years, beginning in 1992 until his termination on
DONALD, Circuit Judges.                                November 13, 2013. At the time of his termination,
                                                       FedEx employed Howley as a Dispatch Manager at
                                                       its Great Lakes District Office in Novi, Michigan.
                                                       Howley's responsibilities included supervising
Opinion by: CLAY                                       FedEx's dispatchers and performing various
                                                       administrative and managerial tasks. From 2010
                                                       until his termination, Senior Manager of Dispatch
                                                       Operations, Jaime Haboush was Howley's
Opinion                                                supervisor. Following Howley's termination,
                                                       Haboush selected James Person, age 57, to replace
                                                       Howley.
 [*440] BEFORE: MERRITT, CLAY, and
DONALD, Circuit Judges.                          FedEx terminated Howley's employment after he
                                                 received three disciplinary letters in a twelve month
CLAY, Circuit Judge. Plaintiff Gerard Howley
                                                 period. Prior to receipt of the disciplinary letters,
sued Defendant Federal Express Corporation
                                                 Haboush counseled Howley on several occasions
("FedEx") pursuant to Michigan's Elliot-Larsen
                                                 relating to his conduct and performance. In March
Civil Rights Act, Mich. Comp. Laws § 37.2101, et
                                                 2013, [**3] Haboush formally disciplined Howley
seq., alleging that Howley was the victim of
                                                 with a warning letter—his first offense. The
unlawful age discrimination. The district court
                                                 discipline arose because an employee, Debra
granted summary judgment on behalf of FedEx and
                                                 Wagner, complained to Haboush that Howley used
Howley now appeals. For the reasons set forth
                                                 inappropriate language towards her, including
below, we REVERSE the district court's decision
                                                 telling her that she was "pissing him off." Haboush
and remand for proceedings consistent with this
                                                 decided to discipline Howley for his abusive
opinion.
                                                 language towards a subordinate because it
       Case 3:20-cv-00628 Document 24-6Page
                                          Filed
                                            5 of 03/08/21
                                                 11       Page 5 of 11 PageID #: 251
                                        Howley v. Fed. Express Corp.

contravened FedEx's Acceptable Conduct Policy.         the close of discovery, FedEx moved for summary
                                                       judgment. Howley then requested additional time to
Howley received a second disciplinary warning in       depose witnesses, which the district court granted,
October 2013 for his failure to respond to a           and allowed both parties to file supplemental briefs.
subordinate employee's e-mail regarding her            On [**5] December 10, 2015, the district court
request for time off pursuant to the Family Medical    heard oral arguments on both parties' summary
Leave Act ("FMLA"), 29 U.S.C.A. § 2601, et seq.        judgment motions, and on March 29, 2016, issued
FedEx employee Karen Robert sent Howley an e-          its opinion granting FedEx's motion. Howley filed a
mail informing him that she needed to take time off    timely notice of appeal.
in order to accompany her father to an FMLA-
approved medical appointment. When Howley
failed to respond, Robert independently sought DISCUSSION
cover for her shift from a co-worker. Other
dispatchers complained to Haboush about the
 [*441] coverage. Upon examining the matter,
Haboush decided to issue Howley a performance I. Standard of Review
reminder to reaffirm his responsibilities as a
                                                    HN1[ ] This Court reviews de novo a district
supervisor.
                                                    court's decision to grant a motion for summary
The third disciplinary letter was issued to Howley judgment. Pierson v. Quad/Graphics Printing
on November 13, 2013 for leadership failure, and Corp., 749 F.3d 530, 535-36 (6th Cir. 2014).
resulted in his termination. [**4] On November 1, HN2[ ] Summary judgment is appropriate when
2013, one of Howley's subordinates, Jo Thomas, the moving party can "show[ ] that there is no
was speaking to an upset customer who demanded genuine dispute as to any material fact and the
to see a manager about a missing package. When movant is entitled to judgment as a matter of law."
Thomas could not reach the local manager, she Fed. R. Civ. P. 56(a). This Court views the facts
asked Howley to speak with the customer. Howley and all reasonable inferences drawn therefrom in
refused. Thomas complained to Haboush, who the light most favorable to the nonmoving party.
investigated the matter and made the decision to Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
issue a warning letter for leadership failure. 475 U.S. 574, 587, 106 S. Ct. 1348, 89 L. Ed. 2d
Because this was Howley's third formal letter of 538 (1986). The central issue is whether the
deficiency within a year, Haboush terminated evidence presents a material factual dispute
Howley's employment in accordance with the sufficient to require submission of a plaintiff's
company's Acceptable Conduct Policy. Howley claims to a jury or whether the evidence is so
appealed his termination, and it was independently lacking in plaintiff's favor as to entitle a defendant
reviewed by various senior personnel in the to prevail as a matter of law. Ondricko v. MGM
company, all of whom upheld Haboush's decision.     Grand Detroit, LLC, 689 F.3d 642, 648 (6th Cir.
                                                    2012) (citing Anderson v. Liberty Lobby, Inc., 477
                                                    U.S. 242, 251, 106 S. Ct. 2505, 91 L. Ed. 2d 202
II. Procedural History                              (1986)).
Howley filed a complaint in the United States
District Court for the Eastern District of Michigan    II. Analysis
under Michigan's Elliot-Larsen Civil Rights Act,
Mich. Comp. Laws § 37.2101, et seq., alleging          HN3[ ] Under the Elliot-Larson Civil Rights Act,
unlawful age discrimination. The district court        an employer shall not:
exercised jurisdiction on the basis of diversity. At
       Case 3:20-cv-00628 Document 24-6Page
                                          Filed
                                            6 of 03/08/21
                                                 11       Page 6 of 11 PageID #: 252
                                              Howley v. Fed. Express Corp.

    Fail or refuse to hire or recruit, discharge, or          for the Sixth Circuit's definition of 'direct evidence'
    otherwise discriminate against an individual              as 'evidence which, if believed, requires the
    with respect to employment, compensation, or              conclusion that unlawful discrimination was at least
    a term, condition, or privilege of employment,            a motivating factor in the employer's actions.'").
    because of religion, [**6] race, color, national
    origin, age, sex, height, weight, or marital              Howley contends that he submitted evidence of
    status.                                                   "multiple statements that are direct evidence of age-
                                                              based discriminatory animus, and that those
M.C.L. § 37.2202(1)(a) (emphasis added). HN4[ ]               statements were made in temporal proximity to, and
A plaintiff may prove discrimination through either           tied to the decision to, both discipline and terminate
direct evidence of bias, or otherwise, when no                [Howley]." Specifically, Howley points to the
direct evidence of impermissible [*442] bias can              following three remarks from deposition testimony
be located, by satisfying the framework set forth in          as direct evidence of discrimination: (1) Haboush
the Supreme Court case of McDonnell Douglas                   inquired about how much money Howley made and
Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L.           expressed surprise at the length of his employment
Ed. 2d 668 (1973). See Hazle v. Ford Motor Co.,               with FedEx; (2) Haboush asked employees in the
464 Mich. 456, 628 N.W.2d 515, 520 (2001).                    work group about their retirement plans and "why
Howley argues that the district court erred in                they were still working"; and (3) Haboush
granting summary judgment to FedEx because he                 expressed concern that employees were "being old
put forward sufficient evidence of direct                     and not keeping up with technology, the fact that
discrimination on the basis of age and because he             they were . . . still around and should have retired."
satisfied the McDonnell Douglas test. We agree,               (Appellant Br. at pg. 16). According to Howley's
finding Howley has provided sufficient evidence of            deposition, Haboush made these comments
discrimination to defeat a motion for summary                 throughout Haboush's tenure as a manager. Howley
judgment.                                                     believes that these three statements are
                                                              sufficient [**8] to show direct evidence of
                                                              discriminatory animus. 1 While under some
A. Direct evidence                                            circumstances, this Court might be disinclined to
                                                              find that these statements, by themselves, are
HN5[ ] Under the Elliot-Larson Civil Rights Act,
                                                              sufficient to constitute direct evidence of age-
a plaintiff may produce direct evidence of unlawful
                                                              related bias, under the circumstances presented in
bias, and thus prove unlawful discrimination in the
                                                              the instant case, we believe that an inference can be
same manner as a plaintiff in any other civil rights
                                                              drawn that Howley was terminated based on his
case. See, e.g., DeBrow v. Century 21 Great Lakes,
                                                              age.
Inc., 463 Mich. 534, 620 N.W.2d 836 (2001);
Matras v. Amoco Oil Co., 424 Mich. 675, 385 As a threshold matter, HN6[ ] there is some
N.W.2d 586 (1986). In its interpretation of the ambiguity over the standard that the Michigan
Elliot-Larson Civil Rights Act, the Michigan courts use to evaluate direct evidence of age-related
Supreme Court has endorsed the Sixth Circuit's
definition of "direct" evidence in the analogous
federal Civil Rights Act and appropriated the 1 FedEx contends that Howley forfeited his argument regarding the
analysis accordingly. See Hazle, 628 N.W.2d at existence of direct evidence of age discrimination on appeal by
520; see also Sniecinski v. Blue Cross & Blue failing to present the issue before the district court. Having reviewed
Shield, 469 Mich. 124, 666 N.W.2d 186, 192 the briefing before the district court, we do not agree. While Howley
                                                     did not explicitly state that his argument was one of direct evidence
(2003) ("[this Court] ha[s] previously cited with of discrimination, he properly raised the factual circumstances giving
approval the [**7] United States Court of Appeals rise to a direct evidence claim; accordingly, we find that he did not
                                                              waive his argument.

        Case 3:20-cv-00628 Document 24-6Page
                                           Filed
                                             7 of 03/08/21
                                                  11       Page 7 of 11 PageID #: 253
                                                   Howley v. Fed. Express Corp.

bias claims. Prior to [*443] the Supreme Court's                     at 621. However, in this case, it is not just the
decision in Gross v. FBL Fin. Servs., Inc., 557 U.S.                 statements themselves that suggest a discriminatory
167, 129 S. Ct. 2343, 174 L. Ed. 2d 119 (2009),                      intent on the part of FedEx.
this Court defined direct evidence as that evidence
"which, if believed, requires the conclusion that                    Most significantly, there are the suspicious
unlawful discrimination was at least a motivating                    circumstances surrounding Howley's termination
factor in the employer's actions." Wexler v. White's                 that give rise to a negative inference of age
Fine Furniture, Inc., 317 F.3d 564, 570 (6th Cir.                    discrimination. FedEx contends that it had
2003) (en banc). In Gross, however, the Supreme                      legitimate reasons for issuing a warning to Howley
Court specifically held that the inquiry is whether                  on all three occasions for which he was disciplined.
the plaintiff has proven "by a preponderance of the                  However, this Court is struck by the relatively
evidence . . . that age was the 'but-for' cause of the               minor nature [**10] of Howley's offenses and
challenged employer decision." Geiger v. Tower                       wonders whether any of them merited termination.
Auto., 579 F.3d 614, 621 (6th Cir. 2009)                             In the first instant, Howley allegedly directed the
(explaining the Supreme Court decision in Gross).                    term "pissed off" at a subordinate. As an initial
Subsequently, this Court has held that direct                        matter, Howley disputes this account, asserting that
evidence of bias is evidence that, if believed,                      although he used the phrase in question, he never
"requires the conclusion that age was the 'but for'                  directed the language at his subordinate. This
cause of the employment [**9] decision." Scheick                     already suggests a disputed issue of material fact.
v. Tecumseh Pub. Sch., 766 F.3d 523, 530 (6th Cir.                   But more importantly, evidence in the record exists
2014). Although the Michigan courts purport to                       to show that much more egregious language than
follow the federal standard under the Age                            that used by Howley was regularly used in the
Discrimination in Employment Act ("ADEA"),                           workplace, including by Haboush himself. The
they have not explicitly endorsed the post-Gross                     infraction posed by the use of the term "pissed off,"
standard. 2                                                          especially in light of the evidence showing that
                                                                     much more derogatory language was used in the
Under normal circumstances, the alleged remarks                      workplace, appears to this Court to be rather mild,
made by Haboush might be viewed as simply too                        and therefore, probably not warranting discipline.
attenuated from the termination process to                           The second disciplinary action also seems
constitute direct evidence of discrimination. And                    unjustified. Allegedly, Howley failed to respond to
HN7[ ] we generally recognize that statements                        one subordinate's e-mail requesting time off, which
about the impending retirement of employees are                      purportedly led to an employee complaint.
not, by themselves, sufficient to constitute direct                  However, there is evidence in the record stating
evidence of discrimination. See Lefevers v. GAF                      that no other employee has been subject to
Fiberglass Corp., 667 F.3d 721, 724 (6th Cir.                        disciplinary action for failing to promptly respond
2012). We similarly recognize that "statements by                    to a single e-mail. A supervisor in Howley's
decision makers unrelated to the decisional process                  position [**11] receives dozens of e-mails [*444]
itself [cannot] suffice to satisfy the plaintiff's                   in a given day, and the failure to respond to one,
burden of demonstrating animus." Geiger, 579 F.3d                    especially one that resulted in no tangible harm to
                                                                     FedEx's operation, hardly merited formal
                                                                     disciplinary action, and eventually termination.
2 In the most recent Michigan Supreme Court opinion analyzing
                                                                     Finally, the third disciplinary action also resulted
discrimination, the court noted in passing that "the best general    from behavior that appears fairly innocuous.
definition of direct evidence is that it is evidence that proves     Howley allegedly failed to speak to a customer, in
impermissible discriminatory bias without additional inference or    the absence of the responsible manager, in order to
presumption." Hecht v. Nat'l Heritage Acads., Inc., 499 Mich. 586,
886 N.W.2d 135, 147 (2016).
                                                                     help the customer deal with a missing package that
        Case 3:20-cv-00628 Document 24-6Page
                                           Filed
                                             8 of 03/08/21
                                                  11       Page 8 of 11 PageID #: 254
                                        Howley v. Fed. Express Corp.

both parties concede Howley had no knowledge           circumstantial [**13] evidence. See Martin v.
about or any responsibility for. Perhaps Howley        Toledo Cardiology Consultants, Inc., 548 F.3d 405,
could have conducted himself in a manner more          410 (6th Cir. 2008); Hazle, 628 N.W.2d at 520.
befitting of a supervisor and attempted to pitch in    Once a prima facie case has been made, the burden
and pacify the customer, but again there does not      shifts to the defendant to articulate a legitimate,
appear to be any significant dereliction of duty.      non-discriminatory reason for the adverse
                                                       employment action. Lefevers, 667 F.3d at 725. If a
The innocuous nature of the conduct giving rise to     defendant comes forward with appropriate reasons
Howley's termination is all the more apparent when     for termination, "'the plaintiff must produce
contrasted with Howley's previous twenty-one           sufficient evidence from which the jury may
years of employment at FedEx. The parties point to     reasonably reject the employer's explanation' as
no other disciplinary action that was taken against    pretextual." Martin, 548 F.3d at 410-11 (quoting
Howley throughout his twenty-one year tenure.          Manzer v. Diamond Shamrock Chems. Co., 29 F.3d
However, upon the appointment of Haboush as            1078, 1083 (6th Cir. 1994)).
Howley's supervisor, Howley managed to
accumulate three warning letters within a nine         HN9[ ] To establish a prima facie case of
month span. [**12] Given the insubstantial nature      discrimination under the Elliot-Larson Civil Rights
of the incidents giving rise to the disciplinary       Act, a plaintiff must prove four things: "(1) [he]
actions, when coupled with Haboush's statements        belonged to a protected class, (2) [he] suffered an
concerning age and his purported attempt to            adverse employment action, (3) [he] was qualified
reassign Howley to an alternative position requiring   for the position, and (4) [the adverse employment
Howley to take a fifty percent pay cut, this Court     action] occurred under circumstances giving rise to
cannot help but come away with the conclusion that     an inference of unlawful discrimination."
there are disputed issues of material fact regarding   Sniecinski, 666 N.W.2d at 193. The standard used
Howley's termination.                                  to establish a prima face case under the Elliot-
                                                       Larson Civil Rights Act is the same as the standard
Accordingly, notwithstanding the evidence that         used by this Circuit in cases involving the ADEA.
Howley may have violated certain company               See Town v. Michigan Bell Tel. [*445] Co., 455
policies, the evidence taken as a whole, and in the    Mich. 688, 568 N.W.2d 64 (1997). FedEx does not
light most favorable to Howley, is sufficient to       dispute that Howley can satisfy the first three
permit a reasonable juror to conclude that age was     elements of his prima facie case, and instead argues
the but-for cause of FedEx's decision to terminate     that Haboush's actions do not give rise to an
Howley's employment. Although the fact finder          inference of discrimination.
may ultimately determine otherwise, Howley has
met his burden to avoid summary judgment and to     A plaintiff can satisfy the fourth prong of the
present his case to a jury. Alternatively, we also  prima [**14] facie test by showing that he was
find that Howley has made out his prima facie case  "treated differently from similarly situated
under the McDonnell Douglas.                        employees outside the protected class." Mitchell v.
                                                    Vanderbilt Univ., 389 F.3d 177, 181 (6th Cir.
                                                    2004). Howley argues that he has submitted
B. Prima facie case                                 substantial evidence that similarly situated persons
                                                    regularly violated FedEx policies without being
HN8[ ] Under the framework established in
                                                    terminated. This Court agrees.
McDonnell Douglas, if a plaintiff cannot prove
discriminatory intent by direct evidence, he may do As a threshold matter, FedEx contends that any
so by making out a prima facie case of age inference of age discrimination is rebutted by the
discrimination       through        indirect     or
       Case 3:20-cv-00628 Document 24-6Page
                                          Filed
                                            9 of 03/08/21
                                                 11       Page 9 of 11 PageID #: 255
                                         Howley v. Fed. Express Corp.

fact that Howley was replaced by an older             In examining each of the incidents at issue, this
employee. While this certainly is probative           Court finds that Howley has satisfied the similarly
evidence that Howley suffered no age-                 situated requirement and made out his prima facie
discrimination, it is not dispositive. This Court has case. With respect to the first disciplinary action
stated that HN10[ ] one way an employee can           taken against him, Howley has come forward with
make out a prima facie case is by showing that she    testimony in the record stating that employees who
was replaced by someone outside the protected         were considerably [**16] younger than him used
class. See Martin, 548 F.3d at 410. However,          inappropriate language in the workplace all the
another avenue available to the employee is to        time. Even Haboush allegedly cursed during staff
show that "she received different treatment than a    meetings. FedEx argues that the circumstances
similarly situated non-protected employee." Oliver    surrounding Howley's use of inappropriate
v. St. Luke's Dialysis LLC, 491 F. App'x 586, 587     language are different because Howley targeted his
(6th Cir. 2012); see also, Chattman v. Toho Tenax     inflammatory language toward a subordinate.
Am., Inc., 686 F.3d 339, 347-48 (6th Cir. 2012)       However, Howley disputes this account. On a
(identifying that the fourth prong can be satisfied   motion for summary judgment, this Court credits
by showing that "either a person outside the          Howley's version of the facts. Therefore, we find
protected class replaced [the employee] or [the       that sufficient evidence has been presented of
employee] received different treatment than a         similarly situated individuals [*446] who engaged
similarly situated non-protected employee.")          in conduct identical to Howley—cursing in the
(emphasis added). Accordingly, Howley is still        workplace—and escaped punishment. Likewise, for
entitled to make out his prima facie case if [**15]   each of the other two disciplinary incidents,
he can show that his treatment differed from that of  Howley has put forward evidence that no one—
similarly situated younger employees with respect     including younger employees—had ever been
to the individual disciplinary actions that were      disciplined for either failing to respond to an e-mail
taken against him.                                    or by declining to speak to a customer concerning a
                                                      lost package. In light of this evidence, the Court
The crux of this inquiry turns on the term "similarly concludes that Howley has satisfied his prima facie
situated." To satisfy the similarly situated case of age discrimination.
requirement, a plaintiff must demonstrate that the
comparable employee is similar "in all of the According to the framework set forth in McDonnell
relevant aspects." Martin, 548 F.3d at 412. We Douglas, after Howley successfully establishes his
have made clear that this does not mean that the prima facie case, the burden shifts to FedEx to
plaintiff must demonstrate an exact correlation. See articulate a legitimate, non-discriminatory reason
Ercegovich v. Goodyear Tire & Rubber Co., 154 for [**17] the employment action. 411 U.S. at 802.
F.3d 344, 352 (6th Cir. 1998). This Court looks "at With respect to each disciplinary action undertaken
those factors relevant to the factual context" in against Howley, FedEx presented an arguably
order to determine whether an employee is legitimate                 and     non-discriminatory      reason.
similarly situated. Jackson v. FedEx Corp. Servs., HN11[ ] A legitimate, non-discriminatory reason
Inc., 518 F.3d 388, 396 (6th Cir. 2008). This is one "which, if believed by the trier of fact, would
includes examining whether a plaintiff's proposed support a finding that unlawful discrimination was
comparators engaged in acts of comparable not the cause of the employment action." St. Mary's
seriousness. Bobo v. United Parcel Serv., Inc., 665 Honor Center v. Hicks, 509 U.S. 502, 507, 113 S.
F.3d 741, 751 (6th Cir. 2012). But we have not Ct. 2742, 125 L. Ed. 2d 407 (1993). This Court has
required all the factual circumstances to be repeatedly held that violations of company policies,
identical before we considered a younger employee poor managerial skills, or leadership failures are
to be "similarly situated."                           legitimate,     non-discriminatory      reasons    for
      Case 3:20-cv-00628 Document 24-6Page
                                        Filed
                                           10 of03/08/21
                                                 11      Page 10 of 11 PageID #: 256
                                         Howley v. Fed. Express Corp.

disciplining or discharging an employee. See            CONCLUSION
Idemudia v. J.P. Morgan Chase, 434 F. App'x 495,
502 (6th Cir. 2011) (poor management of a branch        For the foregoing reasons, we REVERSE the
bank office, operation issues, and failure to follow    district court's decision to grant summary judgment
policy     and     procedures     were    legitimate    and remand for proceedings consistent with this
nondiscriminatory reasons for terminating the           opinion.
employee); Clark v. Walgreen Co., 424 F. App'x
467, 473 (6th Cir. 2011) (violation of company            End of Document
policy is a legitimate, nondiscriminatory reason for
firing a plaintiff); Bowie v. Advanced Ceramics
Corp., 72 F. App'x 258, 263 (6th Cir. 2003) (lack of
leadership skills constitute a non-discriminatory
reason for terminating an employee).

HN12[ ] Once the employer meets its burden
under step two of McDonnell Douglas, Howley
must demonstrate that the articulated reason is mere
pretext for discrimination. See Blizzard v. Marion
Tech. Coll., 698 F.3d 275, 283 (6th Cir. 2012)
(citing Sutherland v. Mich. Dep't of Treasury, 344
F.3d 603, 615 (6th Cir. 2003). To do so, Howley
must "produce sufficient evidence from which the
jury may reasonably reject the [**18] employer's
explanation." Idemudia, 434 F. App'x at 502. This
requires demonstrating that "the employer's given
reason for its conduct 'had no basis in fact, did not
actually motivate the defendant's challenged
conduct, or was insufficient to motivate the
defendant's challenged conduct.'" Lefevers, 667
F.3d at 725 (quoting Schoonmaker v. Spartan
Graphics Leasing, LLC, 595 F.3d 261, 269 (6th
Cir. 2010)). We believe that there is a sufficient
basis for a jury to conclude that FedEx's articulated
reasons did not actually indicate its motivation for
terminating Howley. Our conclusion rests in part
upon the suspicious circumstances surrounding
Howley's termination, which we have described at
sufficient length in the preceding section. And our
conclusion is further buttressed by the age-related
comments made by Haboush toward Howley and
other employees. Consequently, we find that the
district court improperly entered judgment against
Howley with respect to his age discrimination
claim.



      Case 3:20-cv-00628 Document 24-6Page
                                        Filed
                                           11 of03/08/21
                                                 11      Page 11 of 11 PageID #: 257
